DETAILED ACTION
This Office Action is in response to Application filed June 17, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' election with traverse of Group II, Species B drawn to the embodiment shown in Fig. 9 of current application, Subspecies II drawn to the embodiment recited in claim 7 and Sub-subspecies a drawn to the embodiment recited in claim 8, claims 1, 4, 5, 7, 8 and 10, in the reply filed on October 31, 2022 is acknowledged.  The traversal is on the ground that “a search and examination of the entire application would not place a serious burden on the Examiner.”  This is not found persuasive because (a) Applicants did not provide any evidence that there would not be a serious burden to search and examine all of the claims directed to the plurality of Species, Subspecies, Sub-subspecies and Sub-sub-subspecies listed in the Restriction Requirement mailed September 13, 2022, and (b) also, Applicants did not provide any evidence that the plurality of Species, Subspecies and Sub-subspecies are obvious variants from each other as the Examiner noted in the Restriction Requirement mailed September 13, 2022.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Jiang et al. (US 2013/0292685)
Regarding claims 1, 4, 7, 8 and 10, Jiang et al. disclose an optoelectronic device (Fig. 11a), comprising: a substrate (SUBSTRATE); a first doped contact layer (n-AlyInxGa1-y-xN directly in contact with AlN EPI-TEMPLATE) arranged on the substrate; a multiple quantum well layer (MQW) arranged on the first doped contact layer; a boron nitride alloy electron blocking layer (p-hBN) arranged on the multiple quantum well layer; and a second doped contact layer (p-AlInGaN) arranged on the boron nitride alloy electron blocking layer, wherein the boron nitride alloy electron blocking layer comprises BxAl1-xN, where B is boron, Al is aluminum, and N is nitrogen, because (a) Applicants do not specifically claim what the value or range of x is, and (b) when x = 1, BxAl1-xN = BN (claim 1), wherein the first doped contact layer (n-AlyInxGa1-y-xN directly in contact with AlN EPI-TEMPLATE) is an n-type contact layer and the second doped contact layer (p-AlInGaN) is a p-type contact layer (claim 4), the first and second doped contact layers (n-AlyInxGa1-y-xN directly in contact with AlN EPI-TEMPLATE and p-AlInGaN, respectively) comprise aluminum gallium nitride, because (a) the transitional phrase “comprise” does not preclude other material composition for the first and second doped contact layers, and (b) AlyInxGa1-y-xN and AlInGaN can be construed as solid solutions of aluminum gallium nitride (AlGaN) and indium gallium nitride (InGaN), which comprise aluminum gallium nitride (claim 7), the multiple quantum well layer (AlyInxGa1-y-xN) comprises: at least one layer of gallium nitride; and at least one layer of aluminum gallium nitride, because (a) the transitional phrase “comprises” does not preclude other material composition for the multiple quantum well layer, (b) Applicants do not specifically claim that the multiple quantum well layer comprises a quantum well layer essentially consisting of gallium nitride and a barrier layer essentially consisting of aluminum gallium nitride, (c) the quantum well layers formed of AlyInxGa1-y-xN can be construed as a solid solution of a layer of gallium nitride and a layer of aluminum indium nitride, which comprises a layer of gallium nitride, and the barrier layers formed of AlyInxGa1-y-xN can be construed as a solid solution of a layer of aluminum gallium nitride and indium nitride, which comprises a layer of aluminum gallium nitride, and (d) in an alternate interpretation, “one layer of gallium nitride” can be interpreted to be one layer comprising gallium nitride, which the quantum well layers formed of AlyInxGa1-y-xN layer satisfy, and “one layer of aluminum gallium nitride” can be interpreted to be one layer comprising aluminum gallium nitride, which the quantum well layers formed of AlyInxGa1-y-xN layer also satisfy (claim 8), and the optoelectronic device (Fig. 11a) is a blue light emitting diode or an ultra-violet light emitting diode (ABSTRACT) (claim 10).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 9,478,718)
Hsu (US 2008/0258170)
Lee et al. (US 7,265,374)
Sun et al., “Nearly-zero valence band and large conduction band offset at BAlN/GaN heterointerface for optical and power device application,” Applied Surface Science 458 (2018) pp. 949-953.
Sun et al., “Revealing microstructure and dislocation behavior in BAlN/AlGaN heterostructures,” Applied Physics Express 11 (2018) 011001.
Sun et al., “Band alignment of B0.14Al0.86N/Al0.7Ga0.3N heterojunction,” APPLIED PHYSICS LETTERS 111 (2017) 122106.
Park et al., “Dip-Shaped AlGaN/AlN Light-Emitting Diodes With Delta-Layer Containing Boron,” IEEE PHOTONICS TECHNOLOGY LETTERS 29 (2017) pp. 1042-1045.
Abid, “DESIGN AND EPITAXIAL GROWTH OF VERTICAL CAVITY SURFACE-EMITTING LASERS (VCSEL) EMITTING AT ULTRAVIOLET WAVELENGTH,” PhD Dissertation at Georgia Institute of Technology (2013).
Jiang et al., “Hexagonal boron nitride for deep ultraviolet photonic devices,” Semiconductor Science & Technology 29 (2014) 084003.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        November 18, 2022